Citation Nr: 0021955	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  95-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.

2.  Entitlement to service connection for swollen neck 
glands.

3.  Entitlement to service connection for upper respiratory 
infections.

4.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1986 to August 
1986, and from November 1990 to April 1991.  

The veteran appealed to the Board of Veterans' Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which denied service 
connection for various disorders-a respiratory condition, a 
disability manifested by anger, anxiety, insomnia, horrible 
dreams, fatigue, memory loss and confusion, a skin rash on 
the legs, chest, and neck, and swollen neck glands.  In July 
1995, a notice of disagreement was received and a statement 
of the case was issued.  The veteran filed a substantive 
appeal in August 1995.  

In a February 1997 decision, the ROIC granted service 
connection for
post-traumatic stress disorder (PTSD) and assigned the 
maximum rating of 100 percent-effective from June 27, 1996.  
The veteran did not appeal for an earlier effective date.  
Therefore, there are no issues currently before the Board 
concerning his PTSD.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  There is no competent evidence of record establishing the 
incurrence of asthma during service, or providing a medical 
nexus between the current diagnosis of asthma and any aspect 
of the veteran's military service.

2.  There is no competent evidence of record confirming the 
veteran has swollen glands or, even if he does, that they are 
related to his service in the military.


3.  There is no competent evidence of record establishing the 
incurrence of upper respiratory conditions during service, or 
providing a medical nexus between any upper respiratory 
infections experienced since service, and any aspect of 
service.

4.  There is no competent evidence of record establishing the 
incurrence of skin conditions during service, or providing a 
medical nexus between any of the current skin conditions and 
any aspect of service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a respiratory condition.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim of 
service connection for swollen glands.  38 U.S.C.A. § 5107(a) 
(West 1991). 

3.  The veteran has not submitted a well-grounded claim of 
service connection for upper respiratory infections.  
38 U.S.C.A. § 5107(a) (West 1991). 

4.  The veteran has not submitted a well-grounded claim of 
service connection for a skin condition.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The February 1986 entrance examination for the reserves, was 
negative for reports of respiratory conditions, swollen 
glands, upper respiratory infections and skin conditions.  
However, the veteran did note a medical history that included 
problems with hay fever, in particular ragweed. 

Of record is a report of the veteran's hospitalization and 
treatment for depression in 1989.  The report indicated that 
the physical examination was normal. 

Service records show that in February 1991, the veteran was 
diagnosed and treated with rhinorrhea.  When hospitalized and 
treated for psychiatric problems in March 1991, it was noted 
that the physical examination was normal.  Regarding the 
skin, it was noted that the veteran was obese and that the 
examiner noted multiple striae around the trunk and chest.  

Records dated in 1994, show that the veteran was treated for 
asthma, and that he reported that his problems with asthma 
dated back to December 1993.  A VA examination was conducted 
in August 1994.  The examiner reported diagnoses of bronchial 
asthma and no history of chest infections.  

In a May 1996 letter, Dr. M. Louis Van de Beek reported that 
he saw the veteran on several occasions between May 1993 and 
December 1995.  He was treated for numerous upper respiratory 
infections, and the matter of reactive airway disease was 
mentioned, but he did respond to the use of bronchodilators 
and inhaled steroids.  The chest x-ray of January 1994 was 
normal, but the veteran did not follow through on undergoing 
pulmonary function tests and another x-ray.  He had mentioned 
to the veteran that it was critical that he stop smoking to 
improve his pulmonary function.  The veteran reported that he 
did not have these problems prior to service.  It was felt 
that a full work-up and consultation with a pulmonologist was 
appropriate, but did not occur.  It was also thought that the 
veteran might be more willing to comply with a recommendation 
at that time.  

VA records dated in 1996 and 1997 reflect the treatment of 
asthma and skin rashes, which the veteran reported that he 
had since being in the Persian Gulf.  The veteran has also 
submitted sets of photographs depicting the skin condition he 
claims is service-connected.  A May 1996 chest x-ray revealed 
no active disease, and he was treated for trachea-bronchitis 
in November 1996.  

At the time of his VA psychiatric examination in November 
1996, the examiner noted that the veteran had severe rashes 
on the inside of his thighs which were noticeably putrid 
during the office visit.  He also complained of joint pain 
and asthma.  He claimed that all of these conditions were due 
to exposure to chemicals during service.  The examiner noted 
that the veteran brought in photographs of the rashes which 
were of unknown etiology.  

When seen in December 1996, an examiner observed reddened, 
macular eruption on the upper arms bilaterally.  He reported 
that it happened frequently on other areas of his body, over 
the past five years, with this episode as the worst.  In 
February 1997, the examiner observed an erythematous, macular 
eruption below the right nipple line which measured 
approximately six inches.  

A VA examination was conducted in March 1997.  It is noted 
that the veteran failed to report to the examination for 
systemic conditions.  Regarding his respiratory condition, 
the examiner reported a diagnosis of asthma by history.  

Regarding the skin, the examiner observed follicular, beige, 
hyperkeratotic scale on the extensor arms, abdomen, and 
thighs.  There was a slight scaling with mild erythema on the 
scalp, face, eyebrows and ears.  There was xerosis of the 
lower extremities.  There were multiple striae on the 
abdomen.  There was a hyperpigmented, somewhat hypertrophied 
patch on the right upper quadrant of his abdomen.  On the 
right anterior shin, there were multiple hyperpigmented 
macules with irregular borders.  The examiner reported the 
following diagnoses: seborrheic dermatitis; pigmented purpura 
of the right abdomen and anterior shin, which are benign 
conditions; and keratosis pilaris, and no treatment is 
indicated since it is a benign condition.  

An October 1997 chest x-ray revealed clear lungs and a normal 
heart.  



II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from a personal injury sustained or 
disease contracted while on active duty, or for aggravation 
of a preexisting disease or injury during service beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran also is alleging entitlement to 
service connection for the conditions at issue on the theory 
that they are due to undiagnosed illnesses related to his 
participation in Operation Desert Storm.  And special rules 
apply to Persian Gulf Veterans who make such claims, as 
indicated in 38 C.F.R. § 3.317, which states:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain 
(5) Joint pain 
(6) Neurologic signs or symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the 
respiratory system (upper or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 
(Authority: 38 U.S.C. 1117)

But there is a more preliminary determination that first must 
be made.  A claimant for benefits under a law administered by 
the Secretary of VA has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is "well grounded."  
And the Secretary has the "duty to assist" a claimant in 
developing the evidence pertinent to the claim, but only if 
it is determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question here is whether the veteran has 
presented evidence sufficient to show that his claims are 
well grounded.  And for his claims to be well grounded, 
there must be more than mere allegations; rather, there also 
must be competent evidence supporting the allegations.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  And if the veteran 
has not satisfied this initial burden, his appeal must be 
denied and there is no duty to assist him in developing his 
claims that are not well grounded.  38 U.S.C.A. § 5107(a).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Also, in a precedent opinion, VA's General Counsel discussed 
the requirements for well grounding a claim that is based on 
disability purportedly due to an undiagnosed illness.  The 
General Counsel held that a well-grounded claim for 
compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317 
for disability due to undiagnosed illness generally requires 
the submission of some evidence of:  (1) active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of undiagnosed illness; (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 
10 percent or more within the specified presumptive period; 
and (4) a nexus between the chronic disability and the 
undiagnosed illness.  With respect to the second and fourth 
elements, evidence that the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
those elements may depend upon the nature and circumstances 
of the particular claim.  For purposes of the second and 
third elements, the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  See 
VAOGCPREC 4-99 (May 3, 1999).

As explained below, the Board finds that the veteran's claims 
are not well grounded on any of the theories alleged and, 
therefore, must be denied.

For the purpose of determining whether the claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, even if not supported by the service medical 
records-unless the assertion made is inherently incredible 
or beyond the competence of the person making the allegation.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the records concerning the veteran's military 
service clearly show that he is a "Persian Gulf veteran" as 
defined by 38 C.F.R. § 3.317(d), all of his respiratory 
symptoms have been attributed to known diagnoses (e.g., 
asthma)-as opposed to an "undiagnosed" illness.  And there 
also is no competent medical nexus evidence otherwise 
etiologically linking the onset of the asthma to his military 
service.  And as for his claim for service connection for 
swollen glands, it is not one of the conditions listed under 
38 C.F.R. § 3.317(b) that would entitle him to presumptive 
service connection based on his participation in the Persian 
Gulf War.  But, aside from that, there is no competent 
evidence of record (i.e., a medical diagnosis) indicating 
that he actually has (or has ever had) swollen glands.  But 
even were the Board to assume, purely for the sake of 
argument, that he has, there still is no competent medical 
nexus evidence linking any of his experiences of swollen 
glands to his service in the military.  Thus, in the absence 
of any medical evidence of current disability, or of a causal 
relationship to service, this claim is not well grounded.

The 1996 letter from Dr. Van de Beek indicates that he 
treated the veteran on several occasions from May 1993 to 
December 1995-including for numerous upper respiratory 
infections and initial suspicions of reactive airway disease, 
although the latter responded to use of a bronchodilator and 
steroid medication.  Dr. Van de Beek also indicated that he 
treated the veteran for trachea-bronchitis in November 1996.  
But even acknowledging the veteran has experienced 
these conditions is not, in turn, tantamount to concluding 
that any of them are necessarily a residual of his service in 
the military-including his participation in Operation Desert 
Storm.  This is especially true in this instance because 
there still is no competent medical evidence (including from 
Dr. Van de Beek) etiologically linking any of the conditions 
to service or otherwise indicating the veteran initially 
contracted any of the conditions during service.  And, aside 
from that, all of the conditions have been attributed to 
known diagnoses, as opposed to "undiagnosed" illnesses.  
Therefore, irrespective of the basis of the claim, it is not 
well grounded.

As for the claim for service connection for a skin condition, 
the Board recognizes that seborrheic dermatitis and keratosis 
pilaris were diagnosed during the March 1997 VA examination.  
But the examiner also indicated these conditions 
were "benign" (i.e., not recurrent) as opposed to 
"chronic," which is required for service connection.  But 
aside from that, they also were not etiologically linked to 
the veteran's service in the military.  Pigmented purpura of 
the right abdomen and anterior shin also was diagnosed during 
that evaluation, which is significant because hemorrhagic and 
idiopathic purpura are listed under 38 C.F.R. § 3.309 as 
conditions that are subject to being service connected on a 
presumptive basis.  But here, the medical and other evidence 
of record still does not show that the purpura became 
manifest to a compensable degree within one year after the 
veteran's separation from service-which is required for this 
presumption to apply, nor is there any medical indication 
that this condition is otherwise related to his military 
service, including his participation in Operation Desert 
Storm.

The only remaining evidence in support of the veteran's 
claims consists of his own unsubstantiated assertions.  
Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's allegations, along, may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  But if, as here, the determinative issue is 
medical causation or a medical diagnosis, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that only those 
with specialized medical knowledge, training, or expertise 
are competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  And for the reasons 
noted above, this is not the situation here.  Therefore, the 
veteran's unsupported assertions, standing alone, do not 
constitute competent medical evidence to well ground his 
claims.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Lastly, the Board notes that, although some of the pertinent 
medical records on file contain statements referring to a 
history of relevant symptoms dating back to service, those 
statements were always made by the veteran, himself, in the 
course of being examined or treated.  And the examining and 
treating physicians only reported his statements in that 
context, from a historical perspective, without actually 
commenting on whether they were, in fact, true from a medical 
standpoint.  Thus, those self-reported statements by the 
veteran are not sufficient to well ground his claims.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
to satisfy the requirement of well groundedness).

Inasmuch as the veteran has not met his initial burden under 
38 U.S.C.A. § 5107(a) of submitting evidence sufficient to 
show that his claims are well grounded, the Board does not 
have jurisdiction to adjudicate his claims.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  And in such circumstances, there is 
no duty to assist him in developing the claims.  
Grivois v. Brown, 6 Vet. App. 136 (1994).

To obtain further consideration of the claims, the veteran 
should submit the type of medical evidence that is currently 
lacking.  See Robinette v. Brown, 8 Vet. App. 69 (1995), 
citing 38 U.S.C.A. § 5103(a).




ORDER

The claim for service connection for a respiratory condition 
is not well grounded, and the appeal is denied.  

The claim for service connection for swollen neck glands is 
not well grounded, and the appeal is denied.  

The claim for service connection for upper respiratory 
infections is not well grounded, and the appeal is denied.  

The claim for service connection for a skin condition is not 
well grounded, and the appeal is denied.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 
- 13 -


- 3 -


